Exhibit 10.4

STRATEGIC HOTELS & RESORTS, INC.

SECOND AMENDED AND RESTATED 2004 INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

We are pleased to inform you that you have been awarded by Strategic Hotels &
Resorts, Inc. (the “Company”), a stock unit award (the “Stock Unit Award”).

The terms of the Stock Unit Award are as set forth in this Stock Unit Award
Agreement (“Agreement”). The Stock Unit Award Agreement is granted under the
Strategic Hotels & Resorts Second Amended and Restated 2004 Incentive Plan
(“Plan”) and, except as expressly provided otherwise herein, is limited by and
subject to the express terms and conditions of the Plan, a copy of which has
been made available to you. Capitalized terms that are not defined in this
Agreement have the meanings given to them in the Plan. The basic terms of the
Stock Unit Award are summarized as follows:

 

Grant Date:

     February 21, 2012   

Number of Units:

     125,000   

1. Vesting

(a) The Stock Unit Award is subject to forfeiture upon termination of your
employment or service relationship with the Employer as described below. The
Stock Unit Award will vest and no longer be subject to forfeiture on the dates
set forth below (each a “Vesting Date”) according to the following schedule:

 

Date at Which Portion of Stock Unit

Award is Vested and No Longer Subject to

Forfeiture Provided Continuous

Employment or Service With the Employer

From the Grant Date

   Portion of Stock Unit
Award Vested and No
Longer Subject to
Forfeiture  

January 1, 2013

     33 % 

January 1, 2014

     67 % 

January 1, 2015

     100 % 

(b) Units that have vested and are no longer subject to forfeiture according to
the schedule above are referred to herein as “Vested Units.” Units that have not
vested and remain subject to forfeiture under the preceding schedule are
referred to herein as “Unvested Units.” The Unvested Units will vest (and to the
extent so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the above schedule. Collectively, the Unvested Units and Vested
Units are referred to herein as the “Units.”



--------------------------------------------------------------------------------

(c) Early lapse of the forfeiture restrictions may occur as described below in
connection with a Change of Control, your death or termination of employment
because of your Disability, a Constructive Termination or Termination without
Cause. For purposes of this Agreement, the terms “Disability”, “Constructive
Termination”, “Termination without Cause” and “Cause” shall have the meanings
given to such terms in your Employment Agreement with the Company dated as of
August 27, 2009 (“Executive Agreement”) whether or not the Agreement Term under
such Executive Agreement has ended.

2. Termination of Employment or Services

If you terminate your employment or service relationship with the Employer other
than as a result of a Constructive Termination or if the Employer terminates
your employment or service relationship for Cause, any portion of this Stock
Unit Award that has not vested as provided in Section 1 will immediately
terminate. You will forfeit all Unvested Units upon such occurrence without the
payment of any further consideration to you.

If your employment or service relationship with the Employer terminates because
of death, Disability, a Constructive Termination, or Termination without Cause,
the vesting of this Stock Unit Award will accelerate and all Units under this
Stock Unit Award will become fully vested.

3. Change of Control

Upon a Change of Control of the Company, the vesting of your Stock Unit Award
will accelerate and all Units under this Agreement shall become fully vested.

4. Conversion of Units into Shares of Common Stock

Except as otherwise provided by a deferral election pursuant to Section 4 of
this Agreement, Vested Units shall be converted into shares of Common Stock as
of February 15th (or the next business day thereafter if February 15 is not a
business day) following the day when Unvested Units become Vested Units at the
applicable Vesting Date or as soon as administratively feasible following your
termination of employment with respect to Unvested Units which become Vested
Units in accordance with Section 2.

If, however, you elect to defer payment of the shares of Common Stock as
provided in Section 5 of this Agreement, the shares of Common Stock shall be
issued as set forth in the Deferral Election Agreement entered into between you
and the Committee.

5. Deferral Election

Subject to Section 13, you may elect to defer delivery of the shares of Common
Stock that would otherwise be due by virtue of the lapse or waiver of the
vesting requirements as set forth in Section 1. The Committee shall, in its sole
discretion, establish the rules and procedures for such deferral elections and
payment deferrals.

 

2



--------------------------------------------------------------------------------

6. Dividends

You shall be credited with dividend equivalents with respect to your Units under
this Agreement in the form of additional Units as set forth in Section 2(e)(iv)
of your Executive Agreement.

7. No Rights as Shareholder

You shall not have voting or any other rights as a shareholder of the Common
with respect to the Units. Upon conversion of the Units into shares of Common
Stock, you will obtain full voting and other rights as a shareholder of the
Company.

8. Securities Law Compliance

Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired upon the conversion of Units unless such shares
are registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares of
Common Stock must also comply with other applicable laws and regulations
governing the shares, and you may not sell the shares of Common Stock if the
Company determines that such sale would not be in material compliance with such
laws and regulations.

9. Transfer Restrictions

9.1 Restrictions on Transfer of Unvested Shares. Any sale, transfer, assignment,
encumbrance, pledge, hypothecation, conveyance in trust, gift, transfer by
bequest, devise or descent, or other transfer or disposition of any kind,
whether voluntarily or by operation of law, directly or indirectly, of Units
shall be strictly prohibited and void, provided that such restrictions on
transfer will not apply to a gratuitous transfer of the Units, provided, and
only if, you obtain the Committee’s prior written consent to such transfer.

9.2 Market Standoff. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, you and any transferee agree not to sell, make
any short sale of, loan, hypothecate, pledge, assign, grant any option for the
purchase of, or otherwise dispose or transfer for value or agree to engage in
any of the foregoing transactions with respect to, any shares of Common Stock
acquired upon the conversion of Units if so requested by the underwriter. Such
limitations will be in effect for such period of time as may be requested by the
underwriter.

10. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
Units or shares of Common Stock or deferring or disposing of Units or shares of
Common Stock may be complicated. These tax consequences will depend, in part, on
your specific situation and may also depend on the resolution of currently
uncertain tax law and other variables not within the control of the Company. You
are aware that you should consult a competent and independent tax advisor for a
full understanding of the specific tax consequences to you of receiving,
deferring or disposing of Units or shares of Common Stock. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or have had the opportunity to consult with such a
tax advisor but chose not to do so.

 

3



--------------------------------------------------------------------------------

11. Withholding and Disposition of Shares

You agree to make arrangements satisfactory to the Employer for the payment of
any federal, state, local or foreign withholding tax obligations that arise with
respect to this Stock Unit Award, including, without limitation, the receipt of
shares of Common Stock. Notwithstanding the previous sentence, you acknowledge
and agree that the Employer has the right to deduct from payments of any kind
otherwise due to you any federal, state or local taxes of any kind required by
law to be withheld with respect this Stock Unit Award, including, without
limitation, the receipt of shares of Common Stock.

12. General Provisions

12.1 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

12.2 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Committee may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you, the Units or the shares acquired upon
conversion of the Units pursuant to the express provisions of this Agreement.

12.3 Agreement Is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.

12.4 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

12.5 No Employment or Service Contract. This Agreement does not confer upon you
any right with respect to continuance of employment by the Employer, nor does it
interfere in any way with the right of your employer to terminate your
employment or services at any time.

12.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

12.7 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Illinois.

 

4



--------------------------------------------------------------------------------

13. Section 409A Compliance

The Company intends that any Unit conversion, deferral and other provisions
applicable to your Stock Unit Award fully comply with the payout and other
limitations and restrictions imposed under Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), as clarified or modified by IRS guidance,
including without limitation, treating the date you have a separation from
service under Code Section 409A as the date you terminate employment or your
service relationship for purposes of this Agreement – in each case if and to the
extent such Code Section 409A is otherwise applicable to your Stock Unit Award
and such compliance is necessary to avoid the penalties otherwise imposed under
Code Section 409A. In this connection, the Company and you agree that the payout
timing provisions applicable to the Stock Unit Award, and the terms of any
deferral and other rights regarding such Stock Unit Awards, shall be deemed
modified, if and to the extent necessary to comply with the payout and other
limitations and restrictions imposed under Code Section 409A, as clarified or
modified by IRS guidance – in each case if and to the extent such Code
Section 409A is otherwise applicable to your Stock Unit Award and such
compliance is necessary to avoid the penalties otherwise imposed under
Section 409A. This Stock Unit Award is subject to Section 17.5 of the Plan.

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE FOLLOWS.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated above on the first page of this Agreement as the Grant Date.

 

STRATEGIC HOTELS & RESORTS, INC. /s/ Paula C. Maggio   By: Paula C. Maggio

  Its: Senior Vice President, Secretary & General

            Counsel

/s/ Laurence S. Geller

Laurence S. Geller